          Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 1 of 21



PASHMAN STEIN WALDER HAYDEN
A Professional Corporation
Sean Mack, Esq.
Michael J. Zoller, Esq.
2900 Westchester Avenue, Suite 204
Purchase, New York 10577
Phone: (914) 612-4092
Fax: (914) 612-4088
smack@pashmanstein.com
mzoller@pashmanstein.com

Maldjian Law Group, LLC
John Maldjian, Esq.
William J. Connelly, III, Esq.
830 Third Avenue, 5th Floor
New York, New York 10022
Phone: (732) 889-1500
Fax: (732) 908-1027
jmaldjian@mlgiplaw.com
wconnelly@mlgiplaw.com

Attorneys for Plaintiff
  Venus Et Fleur, LLC

                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

VENUS ET FLEUR, LLC,

Plaintiff,                                CIVIL ACTION NO.:

v.                                                    Civil Action

AFFORDABLE LUXURY NY, INC. d/b/a             COMPLAINT AND JURY DEMAND
PRÊT-À-FLEUR,

Defendant.

     Plaintiff, Venus Et Fleur, LLC, through its undersigned

counsel, Pashman Stein Walder Hayden, A Professional

Corporation, complains against the Defendant as follows:

                                   PARTIES

     1.      Plaintiff    Venus   Et   Fleur,   LLC   (“Venus”)   is     a   New
            Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 2 of 21



Jersey      limited     liability     company      with    is    principal     place    of

business located at 246 8th Avenue, 3rd Floor, New York, New York

10011.

       2.      Upon     information     and     belief,         Defendant     Affordable

Luxury NY, Inc. is a New York corporation that does business as

Prêt-À-Fleur         (“Affordable     Luxury”)      with    a    principal     place    of

business located at 926 Bellmore Avenue, North Bellmore, New

York 11710.

                              JURISDICTION and VENUE

       3.      The Court has jurisdiction over all causes of action

set forth herein based upon 15 U.S.C. § 1121, 28 U.S.C. § 1331,

and    28      U.S.C.     §   1338    and     pursuant      to     the      supplemental

jurisdiction of this Court for all non-federal causes of action

under 28 U.S.C. § 1367.

       4.      Venue is proper in this judicial district pursuant to

28    U.S.C.     §    1391(b)(2)     as,    upon    information       and     belief,    a

substantial part of the events giving rise to the claim occurred

in the Southern District of New York.

                               FACTUAL ALLEGATIONS

                        Background of Venus et Fleur, LLC

       5.      Venus was started in 2015 with the idea of providing

consumers with the opportunity to combine the loving gesture of

sending flowers into a comprehensive and exceptional artistic

experience.

                                            2
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 3 of 21



    6.      Since its inception in 2015, Venus has grown into an

internationally     recognized    brand         that   has     revolutionized    the

online floral buying experience.

    7.      Venus uses roses grown in Ecuador that are treated

with a proprietary treatment that allows the roses to maintain

their freshness and elegance for up to a year.

    8.      Each Venus rose arrangement is meticulously curated by

a floral design specialist and packaged in a distinct Venus box.

    9.      Venus’ revolutionary flowers and packaging design has

created an entirely new category in the flower industry, which

competitors have been aggressively trying to imitate.

                            Venus’ Trademarks

    10.     Venus is the owner of the trademarks Venus et Fleur®

(standard characters), which was registered in the United States

Patent   and    Trademark   Office     on       January   17,     2017   (Reg.   No.

5,122.248), and Venus et Fleur® + Design, which was registered

in the United States Patent and Trademark Office on September 5,

2017 (Reg. No. 5,122,248), both for online retail store services

featuring flowers, floral bouquets and floral arrangements.

    11.     Venus is also the owner of the trademark Eternity®

(standard characters), which was registered in the United States

Patent    and   Trademark     Office       on     July    3,     2018    (Reg.   No.

5,508,537), in connection with cut flowers, namely roses.

    12.     Venus has used the mark ETERNITY® for collections of

                                       3
          Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 4 of 21



roses continuously since November 9, 2015.

    13.      Venus has expended substantial time, effort and money

in creating awareness of and promoting the mark ETERNITY® and as

a result the mark ETERNITY® has attained widespread recognition

in the field of cut flowers, namely roses, and the online sale

thereof.      During that time, the ETERNITY® trademark has become

imbued with goodwill and renown, which is exclusively associated

with Venus’ goods and services.

                     Affordable Luxury’s Infringement

    14.      Upon    information   and       belief,    Affordable    Luxury     was

established in or about September 2016.

    15.      Upon    information   and       belief,    after   it   was    formed,

Affordable Luxury began doing business as Prêt-À-Fleur for the

purpose     of     selling    flowers,       floral     bouquets,     and    floral

arrangements under the mark ETERNAL ROSES.

    16.      The mark ETERNITY® and the mark component ETERNAL are

highly similar and the word Eternal is a formative of the word

Eternity.

    17.      ROSES is descriptive of the product sold by Affordable

Luxury and the identical product sold by Venus.

    18.      The    ETERNAL   component      is   the   dominant     part   of   the

mark.

    19.      Given Venus’ use of its marks ETERNITY® in connection

with roses and the online sale of roses, Defendant’s use of the

                                         4
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 5 of 21



trademark component ETERNAL as the dominant part of its mark in

connection with the same goods and services has and will cause

confusion for the public.

       20.   Upon information and belief, there have been instances

of actual confusion.

       21.   Defendant’s     misappropriation         of      Venus’     word       mark

ETERNITY® by using the almost identical formative word ETERNAL

for the same goods and services as Venus’ trademark constitutes

trademark infringement, unfair competition, false designation of

origin and passing-off in violation of the Lanham Act and state

law.

       22.   Upon information and belief, Defendant was aware of

the    ETERNITY®     trademark    and   Venus’       rights    in     and     to    such

trademark, prior to adopting and using the ETERNAL mark.

       23.   Upon    information    and     belief,     Defendant        chose       the

ETERNAL mark to confuse and deceive customers that Defendant’s

goods were associated with, approved by, or sponsored by Venus.

       24.   The    goods   and    services      offered       by     Defendant      in

connection    with    the   ETERNAL     mark   are    highly        similar    to    and

directly competitive with the goods and services provided by

Venus under its trademarks.

       25.   Venus has no association, affiliation, sponsorship, or

any other connection to Defendant.

       26.   On or about July 18, 2018, Venus sent a cease and

                                        5
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 6 of 21



desist letter to Defendant demanding that it stop using the mark

ETERNAL in connection with the sale of roses, other flowers,

flower bouquets, floral arrangements, and similar goods.

    27.     Despite the notice from Venus, Defendant continues to

use the mark ETERNAL in connection with the sale of roses, other

flowers,    flower     bouquets,    floral      arrangements,        and    similar

goods.

    28.     Venus     has   been   and       continues    to    be    damaged   by

Defendant’s use of the mark ETERNAL.

                                FIRST COUNT
                   Infringement of Registered Trademark
                   in Violation of 15 U.S.C. § 1114(1)

    29.     Plaintiff repeats       and incorporates           by reference the

allegations    set    forth   in   the    preceding      paragraphs    as   though

fully set forth at length herein.

    30.     Defendant’s use of the ETERNAL mark is likely to cause

confusion, or to cause mistake, or to deceive as to origin,

sponsorship, or approval of Defendant’s good and/or services in

violation of 15 U.S.C. § 1114(1).

    31.     Upon     information    and      belief,     Defendant’s       conduct,

including     its     continuing     infringement         after      notice,    was

committed willfully, knowingly, maliciously, and in conscious

disregard of Venus’ rights.

    32.     The aforesaid infringement by Defendant has caused,

and unless restrained by this Court will continue to cause,

                                         6
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 7 of 21



immediate and irreparable injury to Venus’ business, goodwill,

and reputation.

    33.        Because      Venus’       remedy     at    law      is   inadequate,         Venus

seeks,    in    addition       to    damages,        temporary,         preliminary,          and

permanent injunctive relief to protect its trademark and other

legitimate business interests.                      Venus’ business is reliant on

its business reputation and its ability to maintain and grow its

client base in a competitive market and will continue suffering

irreparable harm absent injunctive relief.

    34.        Venus has a substantial likelihood of success on the

merits because of Defendant’s blatant, willful, and malicious

infringement      on     Venus’      trademark,          especially      after    notice       to

cease and desist was provided.

    35.        Venus has been damaged by all of the foregoing, and is

entitled to its damages, in an amount to be determined at trial,

Defendant’s profits, the cost of this action,                              and attorney’s

fees.

                            SECOND COUNT
 Unfair Competition and False Designation of Origin in Violation
                      of 15 U.S.C. § 1125(a)

    36.        Plaintiff repeats and                incorporates by reference the

allegations      set     forth      in    the     preceding        paragraphs     as    though

fully set forth at length herein.

    37.        Defendant’s use of the ETERNAL mark is likely to cause

confusion,      or     to    cause       mistake,        or   to    deceive      as    to    the

                                                7
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 8 of 21



affiliation, connection, or association of Defendant with Venus

in violation of 15 U.S.C. § 1125(a).

    38.        Defendant’s use of the ETERNAL mark is likely to cause

confusion, or to cause mistake, as to the origin, sponsorship,

or approval of Defendant’s goods or services in violation of 15

U.S.C. § 1125(a).

    39.        Upon    information     and    belief,      Defendant’s    conduct,

including       its      continuing    infringement        after     notice,      was

committed willfully, knowingly, maliciously, and in conscious

disregard of Venus’ rights.

    40.        The aforesaid infringement by              Defendant has caused,

and unless restrained by this Court will continue to cause,

immediate and irreparable injury to Venus’ business, goodwill,

and reputation.

    41.        Because    Venus’    remedy    at    law   is    inadequate,    Venus

seeks,    in    addition     to    damages,     temporary,      preliminary,      and

permanent injunctive relief to protect its trademark and other

legitimate business interests.                Venus’ business is reliant on

its business reputation and its ability to maintain and grow its

client base in a competitive market and will continue suffering

irreparable harm absent injunctive relief.

    42.        Venus has a substantial likelihood of success on the

merits because of Defendant’s blatant, willful, and malicious

infringement      on     Venus’    trademark,      especially    after   notice    to

                                         8
        Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 9 of 21



cease and desist was provided.

      43.   Venus has been damaged by all of the foregoing, and is

entitled to its damages, in an amount to be determined at trial,

Defendant’s profits, the cost of this action, and attorney’s

fees.

                                   THIRD COUNT
                       Common Law Trademark Infringement

      44.   Plaintiff      repeats and incorporates by reference the

allegations      set    forth    in    the    preceding   paragraphs     as    though

fully set forth at length herein.

      45.   Venus      owns     all    right,    title,   and    interest     in   the

ETERNITY® trademark as applied to or used in association with

the field of cut flowers, namely roses.

      46.   Venus’ ETERNITY® mark is distinctive and has developed

a secondary meaning in the public mind so that consumers have

come to know and recognize that the ETERNITY® mark identifies

particular products and services provided by Venus.

      47.   Defendant has been and continues to infringe Venus’

ETERNITY® trademark in New York, New Jersey, and elsewhere in

the   United     States    by    advertising,      distributing,      selling,      and

offering    to    sell    goods       and    services   that    are   identical     or

closely related to Venus’ goods and services marketed under the

ETERNITY® mark via using the confusingly similar ETERNAL mark.

      48.   Defendant’s         infringing       activities      have    not       been


                                             9
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 10 of 21



approved, authorized, or otherwise consented to by Venus.

       49.     Defendant’s       infringing    activities         have      caused,     are

likely    to    cause,     and   are   causing      confusion,        mistake,     and/or

deception on the part of consumers regarding origin and quality

of Defendant’s goods promoted under the ETERNAL mark.

       50.     Defendant’s       infringing    activities         have      caused,     are

likely    to    cause,     and   are   causing      confusion,        mistake,     and/or

deception on the part consumers regarding the association (or

lack   thereof)       of   Defendant    to    Venus,      or    as    to    the   origin,

sponsorship or approval of Defendant’s goods and services by

Venus.

       51.     Defendant’s       infringing    activities            misrepresent       the

nature,      characteristics,       qualities       and   origin       of    Defendant’s

goods.

       52.     Upon   information      and     belief,         Defendant’s        conduct,

including       its      continuing     infringement           after        notice,    was

committed willfully, knowingly, maliciously,                         and in conscious

disregard of Venus’ rights.

       53.     The aforesaid infringement by Defendant has caused,

and unless restrained by this Court will continue to cause,

immediate and irreparable injury to Venus’ business, goodwill,

and reputation.

       54.     Because     Venus’   remedy     at   law    is     inadequate,         Venus

seeks,    in    addition      to    damages,     temporary,          preliminary,      and

                                         10
        Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 11 of 21



permanent injunctive relief to protect its trademark and other

legitimate business interests.                 Venus’ business is reliant on

its business reputation and its ability to maintain and grow its

client base in a competitive market and will continue suffering

irreparable harm absent injunctive relief.

    55.    Venus has a substantial likelihood of success on the

merits because of Defendant’s blatant, willful, and malicious

infringement    on    Venus’   trademark,        especially   after    notice   to

cease and desist was provided.

    56.    Venus has been damaged by all of the foregoing, and is

entitled to its damages under the common law in an amount to be

determined at trial, the cost of this action, and attorney’s

fees.

                             FOURTH COUNT
               (Violation of N.Y. Gen. Bus. Law § 349)

    57.    Plaintiff repeats and incorporates by reference the

allegations    set    forth    in   the    preceding     paragraphs    as   though

fully set forth at length herein.

    58.    Defendant's unauthorized use of the ETERNAL mark in

advertising constitutes deceptive practices through Defendant’s

appropriation for its own use of the name, brand, trademark,

reputation, and goodwill of Venus in violation of N.Y. Gen. Bus.

Law § 349.

    59.    Upon      information     and       belief,   Defendant’s    conduct,


                                          11
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 12 of 21



including     its     continuing       infringement      after      notice,   was

committed willfully, knowingly, maliciously, and in conscious

disregard of Venus’ rights.

    60.     The     aforesaid   conduct      of   Defendant   has   caused,   and

unless    restrained     by     this    Court     will   continue     to   cause,

immediate and irreparable injury to Venus’ business.

                                FIFTH COUNT
                      (Common Law Unfair Competition)

    61.     Plaintiff repeats and incorporates by reference the

allegations set forth in the preceding paragraphs as though

fully set forth at length herein.

    62.     The foregoing acts and conduct by Defendant constitute

misleading, deceptive, injurious, or otherwise improper and

wrongful practices that would render competition unfair.

    63.     The aforementioned acts of Defendant constitute unfair

competition and unfair business practices contrary to the common

laws of the United States and the State of New York.

    64.     Upon information and belief, Defendant’s conduct,

including its continuing infringement after notice, was

committed willfully, knowingly, maliciously, and in conscious

disregard of Venus’ rights.

    65.     The aforesaid conduct of Defendant has caused, and

unless restrained by this Court will continue to cause,

immediate and irreparable injury to Venus’ business.


                                        12
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 13 of 21



                             SIXTH COUNT
            (Violation of U.S.C. § 1125(d) - Cyber Piracy)

    66.     Plaintiff repeats and incorporates by reference the

allegations       set   forth    in   the    preceding       paragraphs        as   though

fully set forth at length herein.

    67.     U.S.C. § 1125(d) states:

            (1)(A) A person shall be liable in a civil
            action by the owner of a mark…if, without
            regard to the goods or services of the
            parties, that person-- (i) has a bad faith
            intent to profit from that mark…; and
            (ii) registers, traffics in, or uses a
            domain name that--(I) in the case of a mark
            that   is   distinctive  at   the   time  of
            registration   of   the   domain   name,  is
            identical or confusingly similar to that
            mark; (II) in the case of a famous mark that
            is famous at the time of registration of the
            domain name, is identical or confusingly
            similar to or dilutive of that mark;…

    68.     Venus filed for registration of the mark ETERNITY® and

later received a federal registration for the mark ETERNITY® in

the field of cut flowers, namely roses (Reg. No. 5,508,537).

    69.     Defendant      has attempted to register, trafficked in,

and used a mark confusingly similar to the mark owned by Venus.

    70.     Upon information and belief, Defendant registered the

domain name “eternalrosesny.com.”

    71.     Defendant’s         registration,         use,   and    control         of   the

domain    name    “eternalrosesny.com”           is   a   violation       of    U.S.C.     §

1125(d) in that Defendant has demonstrated a bad faith intent to

profit     from     Venus’      ETERNITY®        mark     and      have    registered,

                                            13
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 14 of 21



controlled, and used the domain name “eternalrosesny.com,” that

is confusingly similar to Venus’ mark and/or dilutive of the

mark.

    72.     Defendant’s bad faith cyber piracy entitles Venus to

an order of the court directing forfeiture and/or cancellation

of the domain name “eternalrosesny.com” or the transfer of the

domain name to Venus.

    73.     The    aforesaid       conduct        of    Defendant     has   caused,    and

unless     restrained       by    this     Court        will   continue      to     cause,

immediate and irreparable injury to Venus’ business.

                                    SEVENTH COUNT
                                 (Unjust Enrichment)

    74.     Plaintiff repeats and incorporates by reference the

allegations      set   forth      in   the    preceding        paragraphs     as    though

fully set forth at length herein.

    75.     Defendant received benefits from their use of Venus’

mark and retention of those benefits would be unjust.

    76.     Venus has been damaged by all of the foregoing, and is

entitled to its damages, in an amount to be determined at trial,

the cost of this action, and attorney’s fees.

                                 PRAYER FOR RELIEF

    WHEREFORE,         Plaintiff       Venus       Et     Fleur,      LLC   prays     that

judgment    be    entered    by    this      Court      in   its    favor   and    against

Defendant     Affordable          Luxury      NY,       Inc.       d/b/a    Prêt-À-Fleur


                                             14
      Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 15 of 21



providing the following relief:

  A. Finding that:

       i.   Defendant has infringed Plaintiff’s trademark rights

            under 15 U.S.C. § 1114;

      ii.   Defendant has violated Section 43(a) of the Lanham

            Act (15 U.S.C. § 1125(a));

     iii.   Defendant has engaged in trademark infringement and

            unfair competition under the common law of New York;

      iv.   Defendant has committed deceptive practices in

            violation of N.Y. Gen. Bus. Law § 349;

       v.   Defendant has violated Section 43(a) of the Lanham

            Act (U.S.C. § 1125(d)); and

      vi.   Defendant has been unjustly enriched in violation of

            New York common law.

  B. Granting an injunction and permanently enjoining Defendant,

    its employees, agents, officers, directors, attorneys,

    successors, affiliates, subsidiaries and assigns, and all

    of those in active concert and participation with any of

    the foregoing persons and entities who receive actual

    notice of the Court's order by personal service or

    otherwise from

       i.   Engaging in any activity that infringes Plaintiff’s

            rights in Plaintiff’s Mark and related intellectual

            property;

                                   15
Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 16 of 21



ii.    Engaging in any activity constituting unfair

       competition with Plaintiff;

iii.   Engaging in any activity that is likely to dilute

       the distinctiveness of Plaintiff’s Mark;

iv.    Making or displaying any statement, representation,

       or depiction likely to lead the public or the trade

       to believe (a) Defendant’s goods are in any manner

       approved, endorsed, licensed, sponsored, authorized

       or franchised by or associated, affiliated with

       Plaintiff or (b) Plaintiff’s goods are in any manner

       approved, endorsed, licensed, sponsored, authorized

       or franchised by or associated, affiliated or

       otherwise connected with Defendant;

 v.    Using or authorizing any third party to use any

       false description, false representation, or false

       designation of origin, or any marks, names, words,

       symbols, devices or trade dress that falsely

       associate such business, goods and/or services with

       Plaintiff or tend to do so;

vi.    Registering or applying to register any trademark,

       service mark, domain name, trade name or other

       source identifier or symbol of origin consisting of

       or incorporating Plaintiff’s Mark or any other mark

       that infringes or is likely to be confused with

                             16
   Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 17 of 21



            Plaintiff’s Mark, or any goods or services of

            Plaintiff or Plaintiff as its source; and

   vii.     Aiding, assisting or abetting any other individual

            or entity in doing any act prohibited by the

            foregoing sub-paragraphs.

C. Granting such other and further relief as the Court may

  deem proper to prevent the public and trade from deriving

  the     false     impression           that       any   goods        or      services

  manufactured,         sold,       distributed,          licensed,         marketed,

  advertised, promoted, or otherwise offered or circulated by

  Defendant       are   in   any    way       approved,    endorsed,        licensed,

  sponsored,       authorized       or    franchised       by     or     associated,

  affiliated       or    otherwise        connected        with        Plaintiff     or

  constitute or are connected with Plaintiff’s goods.

D. Directing Defendant to immediately cease all manufacture,

  display,    distribution,         marketing,        advertising,          promotion,

  sale, offer for sale and/or use of any and all packaging,

  labels,     catalogs,         containers,           advertisements,            signs,

  displays and other materials, whether in person, on-line,

  or otherwise, in any and all media, that feature or bear

  any designation or mark incorporating Plaintiff’s Mark or

  any other mark that is a counterfeit, copy, simulation,

  confusingly similar variation, or colorable imitation of

  Plaintiff’s       Mark     that    is       the    subject      of     the     within

                                         17
    Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 18 of 21



  Complaint,       and     to        direct        all    distributors,       retailers,

  wholesalers       and      other          individuals        and      establishments

  wherever       located    in        the   United        States    that    distribute,

  advertise,       promote,          sell     or    offer    for    sale    Defendant’s

  goods     or     services           to    cease         forthwith     the       display,

  distribution,          marketing,           advertising,          promotion,          sale

  and/or offering for sale of any and all goods, services,

  packaging,       labels,       catalogs,           containers,      advertisements,

  signs, displays and other materials, whether in person, on-

  line, or otherwise, in any and all media, featuring or

  bearing    Plaintiff’s             Mark     or    any     other   mark    that       is   a

  counterfeit,           copy,         simulation,            confusingly          similar

  variation, or colorable imitation of Plaintiff’s Mark, and

  to immediately remove them from public access and view.

E. Directing      that     Defendant             recall      and    deliver       up     for

  destruction        all             goods,         packaging,        advertisements,

  promotions, signs, displays and related materials, whether

  in person, on-line, or otherwise, in any and all media,

  incorporating or bearing Plaintiff’s Mark or any other mark

  that is a counterfeit, copy, confusingly similar variation

  or colorable imitation of Plaintiff’s Mark.

F. Directing Defendant to formally abandon with prejudice any

  and all of its applications to register any mark consisting

  of,   incorporating           or    containing          Plaintiff’s      Mark    or    any

                                            18
    Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 19 of 21



  counterfeit,      copy,     confusingly        similar          variation        or

  colorable      imitation    thereof      on    any       state     or    federal

  trademark registry.

G. Directing Defendant to cancel with prejudice any and all of

  its registrations for any mark consisting of, incorporating

  or containing Plaintiff’s Mark or any counterfeit, copy,

  confusingly      similar    variation         or     colorable          imitation

  thereof on any state or federal trademark registry.

H. Directing, pursuant to Section 35(a) of the Lanham Act (15

  U.S.C. § 1116(a)), Defendant to file with the Court and

  serve   upon    Plaintiff’s    counsel        within     thirty        (30)    days

  after service on Defendant of an injunction in this action,

  or such extended period as the Court may direct, a report

  in writing under oath, setting forth in detail the manner

  and form in which Defendant has complied therewith.

I. Awarding    Plaintiff     damages      caused      by     Defendant’s         acts

  described herein.

J. Directing     that   Defendant      account       to    and     pay    over    to

  Plaintiff all profits realized by and all damages caused by

  its wrongful acts in accordance with Section 35(a) of the

  Lanham Act (15 U.S.C. § 1117(a)), enhanced as appropriate

  to compensate Plaintiff for the damages caused thereby.

K. Awarding Plaintiff punitive and exemplary damages as the

  Court   finds     appropriate      to    deter       any       future    willful

                                    19
    Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 20 of 21



  infringement.

L. Declaring this is an exceptional case pursuant to Section

  35(a) of the Lanham Act and awarding Plaintiff its costs

  and   reasonable   attorney’s       fees    thereunder   (15   U.S.C.   §

  1117(a)).

M. Awarding   Plaintiff    interest,         including   prejudgment   and

  post-judgment interest, on the foregoing sums.

N. Awarding such other and further relief as the Court deems

  equitable, just and proper.




                                 20
         Case 1:18-cv-09155-AT Document 1 Filed 10/05/18 Page 21 of 21



                         DEMAND FOR TRIAL BY JURY

    Plaintiff Venus Et Fleur, LLC hereby demands trial by jury

on every issue so triable.


Dated:    October 5, 2018
                                     /s Sean Mack
                                     SEAN MACK
                              PASHMAN STEIN WALDER HAYDEN
                              A Professional Corporation
                              Sean Mack, Esq.
                              Michael J. Zoller, Esq.
                              2900 Westchester Avenue, Suite 204
                              Purchase, New York 10577
                              Phone: (914) 612-4092
                              Fax: (914) 612-4088
                              smack@pashmanstein.com
                              mzoller@pashmanstein.com

                              Maldjian Law Group, LLC
                              John Maldjian, Esq.
                              William J. Connelly, III, Esq.
                              830 Third Avenue, 5th Floor
                              New York, New York 10022
                              Phone: (732) 889-1500
                              Fax: (732) 908-1027
                              jmaldjian@mlgiplaw.com
                              wconnelly@mlgiplaw.com

                              Attorneys for Plaintiff
                                Venus Et Fleur, LLC




                                      21
